
	
		III
		111th CONGRESS
		2d Session
		S. RES. 479
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2010
			Mr. Durbin (for himself,
			 Mr. Johanns, Mr. Kerry, Ms.
			 Mikulski, Mr. Voinovich,
			 Mr. Brown of Ohio,
			 Mr. Cardin, Mr.
			 Reid, Mr. McConnell,
			 Mr. Kyl, Mr.
			 Akaka, Mr. Alexander,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bayh, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bennett, Mr. Bingaman,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Brown of
			 Massachusetts, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Burris, Mr. Byrd,
			 Ms. Cantwell, Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Ensign, Mr. Enzi,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kaufman, Ms.
			 Klobuchar, Mr. Kohl,
			 Ms. Landrieu, Mr. Lautenberg, Mr.
			 Leahy, Mr. LeMieux,
			 Mr. Levin, Mr.
			 Lieberman, Mrs. Lincoln,
			 Mr. Lugar, Mr.
			 McCain, Mrs. McCaskill,
			 Mr. Menendez, Mr. Merkley, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Tester, Mr. Thune,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Expressing sympathy for the people of
		  Poland in the aftermath of the devastating plane crash that killed the
		  country’s President, First Lady, and 94 other high ranking government,
		  military, and civic leaders on April 10, 2010.
	
	
		Whereas the United States and Poland are close allies,
			 with a shared bond of history, friendship, and international
			 cooperation;
		Whereas Polish immigrants were among the first Jamestown
			 settlers, and Casimir Pulaski immigrated to the United States to fight in the
			 Revolutionary War;
		Whereas more than 9,000,000 Americans of Polish descent
			 now reside in the United States, bringing vitality to major metropolitan areas
			 such as Chicago, Detroit, and New York City;
		Whereas Polish-Americans have been leaders in all walks of
			 American life;
		Whereas the American people stood in support of the
			 Solidarity movement as it fought against the oppression of the communist
			 government of Poland through peaceful means, eventually leading to Solidarity
			 members being elected to office in open democratic elections held on June 4,
			 1989, events that helped spark the movement to democracy throughout eastern
			 Europe;
		Whereas Poland joined the North Atlantic Treaty
			 Organization (NATO) in 1999, joined the European Union in 2004, and has
			 contributed to United States and NATO operations in Iraq and
			 Afghanistan;
		Whereas Poland has enjoyed a thriving and prosperous free
			 market democracy since the end of the Cold War;
		Whereas the President of Poland Lech Kaczynski and 95
			 other people, including Poland's First Lady, the deputy foreign minister,
			 dozens of members of Parliament, the chiefs of the army and navy, and the
			 president of the national bank, were tragically killed in a plane crash in
			 western Russia on April 10, 2010;
		Whereas President Kaczynski and his colleagues were
			 traveling to Katyn, Russia for a memorial service to mark the 70th anniversary
			 of the Soviet secret police killing of more than 20,000 Polish officers,
			 prisoners, and intellectuals who were captured after the Soviet Union invaded
			 Poland in 1939;
		Whereas Anna Walentynowicz, the former dock worker whose
			 firing in 1980 sparked the Solidarity strike that ultimately overthrew the
			 communist government of Poland, was also killed in the crash;
		Whereas Ryszard Kaczorowski, who served as Poland’s final
			 president in exile before the country’s return to democracy, also perished in
			 the crash;
		Whereas Chicago suffered the loss of a respected artist
			 when Wojciech Seweryn, whose father was killed in Katyn, died in the
			 crash;
		Whereas Mr. Seweryn recently completed a memorial to the
			 victims of Katyn at St. Adalbert Cemetery in Niles, Illinois, which President
			 Kaczynski planned to visit in May;
		Whereas President Barack Obama said, the loss is
			 devastating to Poland, to the United States, and to the world. President
			 Kaczynski was a distinguished statesman who played a key role in the Solidarity
			 movement, and he was widely admired in the United States as a leader dedicated
			 to advancing freedom and human dignity.;
		Whereas Former Solidarity leader and ex-president Lech
			 Walesa said, “Today, we lost part of our intellectual elite in a plane crash.
			 It will take a long time until the wounds of our democracy are healed.”;
			 and
		Whereas thousands of Poles gathered in the center of
			 Warsaw and elsewhere around the world on Saturday to mourn those killed in the
			 crash and affirm their continued solidarity with the people of Poland: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 deepest sympathies to the people of Poland and the families of those who
			 perished for their profound loss;
			(2)expresses strong
			 and continued solidarity with the people of Poland and Polish-American
			 communities in the United States; and
			(3)expresses
			 unwavering support for the Government of Poland as it works to address the loss
			 of many key public officials.
			
